OPINION — AG — ** INTOXICATING LIQUOR — DEFINITION — FELONIOUS ** IS IT NECESSARY THAT THE WORDS " WILFULLY, UNLAWFULLY AND FELONIOUSLY " BE INCORPORATED IN AN INFORMATION CHARGING THE OFFENSE OF OPERATING AN AUTOMOBILE UPON A PUBLIC STREET (HIGHWAY) UNDER THE INFLUENCE OF INTOXICATING LIQUOR UNDER 47 Ohio St. 93 [47-93] ? — THE QUESTION IS APPARENTLY MERELY ACADEMIC. SEE: DOOLIN V. STATE, 101 P.2d 271 (DRIVING, OPERATING A MOTOR VEHICLE ALCOHOLIC BEVERAGE) CITE: 22 Ohio St. 401 [22-401] (SAM H. LATTIMORE)